Exhibit AMENDMENT OF EMPLOYMENT AGREEMENT THIS AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is entered into by and between Handy & Harman, a New York corporation (“Company”), and Jeffrey A. Svoboda (“Executive”), effective as of January 1, 2009. Background A.The Company and the Executive previously entered into an Employment Agreement, dated as of January 28, 2008 (“Agreement”). B.The Company and the Executive wish to amend the Agreement, effective as of January 1, 2009, to comply with the final regulations under Code Section 409A. In consideration of the premises, the parties hereby agree to amend the Agreement as follows, effective January 1, 2009. Amendment 1.Subsection 2(c) of the Agreement, regarding the Executive’s annual bonus, shall be amended by inserting the following sentence to the end thereof: “Payment of any annual bonus under this Agreement shall be made at the same time that other senior-level executives receive their annual incentive compensation awards in the calendar year following the year earned in accordance with the terms of the applicable bonus plan The Company intends that the bonus will be paid between January 1st and March 15th of the year following the year that the bonus is earned, but in no event will it be paid later thanDecember 31stof the year following the year that the bonus is earned.” 2.Section 6(a) of the Agreement, regarding termination by the Executive, shall be amended to read as follows: “6.Termination of Agreement by the Executive. (a) This Agreement may be terminated by the Executive by providing written notice to the Company within sixty (60) days following a Material Diminution (as defined below) of the Executive’s position, duties, responsibilities or base salary compensation with the company or the relocation of the Company’s headquarters to a location more than 50 miles from White Plains, New York (a “Material Diminution or Relocation Termination Election”). In the case of a Material Diminution or Relocation Termination Election by the Executive, the Company shall have thirty (30) days following its receipt of written notice of termination from the Executive to cure such Material Diminution or Relocation.
